Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kramer, J.), rendered July 23, 1990, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree (two counts), after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence at trial established that an undercover police officer approached the defendant, who was standing next to a car, and gave him a $10 bill. The defendant retrieved a cigarette box from on top of one of the front tires of the car, removed two vials of crack cocaine from the box, and handed them to the officer. The defendant was arrested a few minutes later and was found with the $10 of pre-recorded money and a glassine envelope of heroin. The arresting officer also found the cigarette box with two vials of crack cocaine on top of the front tire of the car.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are also satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Further, we find that the sentence imposed was not excessive in light of the defendant’s criminal history and repeated violations of a prior term of probation (see, People v Suitte, 90 AD2d 80). Sullivan, J. P., Lawrence, Miller and O’Brien, JJ., concur.